Judgment, Supreme Court, New York County, rendered May 5, 1978, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing her to three years to life, modified, as a matter of discretion and in the interest of justice, to the extent of reducing the sentence to one year to life, and, except, as thus modified, affirmed. We believe the sentence imposed was excessive to the extent indicated. Concur—Sandler, J. P., Sullivan, Silver-man and Carro, JJ.; Lupiano, J., dissents in part in a memorandum as follows: I would not disturb the sentence. The Sentencing Judge properly exercised his discretion.